Citation Nr: 0321350	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  97-27 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a disorder manifested 
by fatigue and memory loss, due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Crowley, Counsel




REMAND

On January 10, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  On March 31, 2003, the veteran was asked for 
additional evidence.  Obtain records from each 
health care provider the appellant identifies, if 
any.

2.  Make arrangements with the appropriate VA 
medical facility(ies) for the veteran to be 
afforded a Persian Gulf Physical Examination for 
the purpose of determining the nature and etiology 
of the claimed fatigue and memory loss.  The claims 
file must be made available to the examiner prior 
and pursuant to conduction of the examination.  The 
examiner must annotate the examination report that 
the claims file was in fact made available for 
review in conjunction with the examination.  Any 
indicated special tests should be accomplished, and 
all special test and clinical findings should be 
reported.  All pertinent symptomatology and 
findings should also be reported.  

(In this regard, the Board points out that the 
veteran had Persian Gulf service and, although 
he was afforded Persian Gulf Examinations in 
1999 and 2000, there has been a change in the 
law pertaining to Persian Gulf related 
illnesses.  Specifically, on December 27, 
2001, the President signed into law the 
Veterans Education and Benefits Expansion Act 
of 2001, Pub. L. 107-103, 115 Stat. 976 (2001) 
with an effective date of March 1, 2002.  This 
Act enlarged the circumstances under which a 
Persian Gulf War veteran could qualify for 
veterans' benefits due to his or her service 
in the Southwest Asia theater of operations 
during the Persian Gulf War.  The Veterans 
Education and Benefits Expansion Act of 2001 
has made it possible for service connection to 
be granted for a medically unexplained chronic 
multisymptom illness (such as chronic fatigue 
syndrome) that is defined by a cluster of 
signs and symptoms which may have been given a 
diagnosis as opposed to limiting the grant of 
service connection to those illnesses which 
remain undiagnosed.  See 38 U.S.C.A. 
§ 1117(a)(1) as amended by § 202 of HR 1291, 
Pub. L. 107-103, 115 Stat. 976 (2001)).  

3.  The examiner(s) should first specify whether 
the veteran's claimed fatigue and memory loss can 
be attributed to a known clinical diagnosis.  

4.  For each disorder attributed to a known 
clinical diagnosis, the examiner(s) should render 
an opinion as to whether it is at least as likely 
as not (e.g., a 50 percent or greater probability) 
that such disorder is etiologically related to 
service.  

5.  For each claimed disorder not attributed to a 
known clinical diagnosis, the examiner(s) should 
specify whether the veteran's complaints correspond 
to objective symptoms, both in the sense of medical 
sings perceptible to a physician and other non-
medical indicators that are capable of independent 
verification, of a chronic disorder.  If a chronic 
disorder is determined not to be present, the 
examiner(s) should so state.  

6.  The examiner(s) must support all opinions and 
conclusions expressed with a complete rationale in 
(a) typewritten report(s).   

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





